Per Curiam.

Giving consideration to all the elements of value, we think the assessments on land and building should be further reduced as follows:



As so modified the order so far as appealed from should be affirmed, with twenty dollars costs and disbursements to the relator-appellant.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order so far as appealed from unanimously modified as indicated in opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.